By the Court :
The Superior Court is advised as follows :—
First. During the time Eliza F. Mix remains single the net income of two thirds of the trust estate should be divided equally between her and her sister, Mrs. Cone.
Second. During the time George H. Mix remains unmarried, the net income of one third of said trust estate, after *580deducting the discretionary payments, should be accumulated by the trustees.
Third. The payments to George H. Mix should be taken from the income of said one third. Sueh payment is not conditioned otherwise than upon the sound discretion of the trustees, having due regard to the wish of the testator, that the reformation or self support of the beneficiary should be kept in view, and its accomplishment sought. Payments from income may be made, not to exceed six hundred dollars per annum, in the event of sickness or disease of the beneficiary.
Fourth. No distinction between grandchildren born or living, at a certain time or date, and others, was intended to be made by the testator. All grandchildren take, as members of a class, the remainder in fee.
Fifth. All the discretionary powers conferred upon the original trustees exist, and may be exercised by their successor.
Sixth. The claim of the Connecticut Trust and Safe Deposit Company, as administrator of Mrs. Mix, should not be entertained.
Opinion by Fenn, J. All concur. Opinion filed with the clerk of the Superior Court, Hartford County.